ALLOWABILITY NOTICE

1.	This Allowability Notice is in response to Applicant’s Response After Final Action with Amendments and Remarks filed on 06/28/2022, which have been entered. As filed by Applicant: Claims 1-7 and 9-12 are pending. Claims 1, 7, 10 are currently amended. Claims 8 and 13 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claim 1 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

Response to Arguments
4.	Applicant’s arguments, filed 06/28/2022, with respect to the Office’s rejection of claims 1-7 and 9-12 under 35 U.S.C. 103 set forth in the Final Rejection dated 04/28/2022 have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

Allowable Subject Matter
5.	Claims 1-7 and 9-12 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments to the claims and further consideration, the instant claims are allowable over the closest related references, GAO (“Highly Stable Silver Nanoplates for Surface Plasmon Resonance Biosensing,” Angewandte Chemie International Edition, (2012)) and Grigorenko et al. (US 2012/0283336 A1), already of record, for the detailed reasons presented in Applicant’s Remarks filed on 6/28/2022.
In agreement with Applicant’s arguments, GAO does not teach or reasonably suggest forming a reaction solution by adding a polycarboxylate [and polymer capping agent, ligand, reducing agent] to an unpurified solution of silver nanoplates, as required by independent claim 1. Grigorenko fails to remedy this deficiency. 
See the present specification: Example 1 shows synthesis of silver nanoplates in a solution (see pg. 42). In Example 4, a solution of silver nanoplates synthesized by Example 1 is used for coating without purification (see pg. 45). Note that Example 4: “Coating Silver Nanoplates with a Thin Shell of Gold” is one embodiment of the instantly claimed “method for applying a noble metal coating onto a silver nanoplate”.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of GAO and/or Grigorenko to arrive at the claimed method as a whole with its required combination of features, one novel element of which is that synthesized silver nanoplates do not need to be isolated/removed (e.g. by centrifuging) from a synthesis solution before being coated with a noble metal, e.g. gold or platinum.
One of ordinary skill in the art would not find the instantly claimed method limitations to be obvious variants of the prior art teachings and other known methods for applying a noble metal coating onto a silver nanoplate. In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 7, 2022